Ferguson, Judge
(concurring in the result):
I concur in the result.
Following accused’s conviction of four specifications of larceny, in violation of Uniform Code of Military Justice, Article 121, 10 USC § 921, intermediate appellate authorities affirmed the findings of guilty but reduced the amount of confinement included in the adjudged sentence. We granted accused’s petition for review on the question whether the law officer’s instructions on the offense of larceny were prejudicially improper and whether it was equally erroneous to deny certain instructions requested by the defense counsel.
I have heretofore set forth my views on the vice inherent in the law officer’s instructions expanding on the element of wrongfully obtaining money by means of a false pretense. United States v Dinsmore, 11 USCMA 28, 28 CMR 252. Thus, it is apparent I disagree fully with the conclusion of the Chief Judge that an instruction is not erroneous which requires only that the court members find the accused knew his pretense to be false “to the extent that he did not have an honest belief that it was true.” Nevertheless, I am able to join in the result which he reaches, for I am sure the evidence in this record compellingly establishes accused’s guilt. It is the settled law of this Court that instructional errors of this type are not prejudicial when the proof of guilt attains that high standard. United States v Schaible, 11 USCMA 107, 28 CMR 331; United States v Jenkins, 1 USCMA 329, 3 CMR 63; United States v Moynihan, 1 USCMA 333, 3 CMR 67; United States v Boone, 1 USCMA 381, 3 CMR 115; United States v Rhoden, 1 USCMA 193, 2 CMR 99.
Here, the accused was shown to have been the noncommissioned officer in charge of the Accounting Section of the Base Finance Office. It is unrefuted that he obtained the amounts of money charged on separate occasions by filling out pay vouchers, and representing that he either had, or would post the payments on his pay record card. The falsity of that representation is conclusively established, and the entries were finally made by a finance officer after the delicts were uncovered in an audit. Accordingly, it is apparent there remains no basis for a claim of prejudice in this record. United States v Schai-ble, supra.
With respect to the other instructional errors, I agree with the Chief Judge’s rationale and discussion.
I, therefore, concur in the affirmance of the decision of the board of review.